DEFERRED COMPENSATION PLAN DOCUMENT

February 8, 2006

1

ARTICLE 1. INTRODUCTION

Charles River Laboratories hereby establishes the Charles River Laboratories
Deferred Compensation Plan effective as of January 1, 2006. The Company has
established the Plan to attract, retain and motivate certain of its key
employees, as well as those of its subsidiaries and affiliates, by providing
them with the opportunity to defer receipt of compensation and achieve resulting
tax efficiencies. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) of ERISA and is also
intended to be compliant with the requirements of Section 409A of the Code. The
Plan shall be administered in a manner consistent with those intents.

ARTICLE 2. DEFINITIONS

As used herein, the masculine pronoun shall include the feminine, and the
singular shall include the plural, and the plural, the singular, and the
following terms shall have the following meanings unless a different meaning is
clearly required by the context.

“Account” means a Plan account for a Participant established pursuant to
Section 7.1, which may pass to a Beneficiary pursuant to Article 9. Each
Participant may have more than one Account.

“Annual Interest Equivalent Factor” means the annual interest rate, declared
annually by the Company, applied to Deferrals allocated to the fixed rate fund
in accordance with Article 6.

“Annual Employer Contribution” means an amount for each Schedule B Participant
equal to 10% of the sum of such Participant’s (i) base salary plus (ii) target
annual bonus or, if lower, actual bonus, in each case in respect of the
applicable year.

“Annual Schedule A Incremental Amount” for any year shall be an amount for each
Schedule A Participant equal to the amount by which the Company would have been
required to increase its actuarial liability (vested Projected Benefit
Obligation) on its balance sheet for such year in respect of such Participant’s
ESLIRP benefit, determined in accordance with GAAP as if the retirement income
portion of the ESLIRP were still in existence. Such calculation shall be
determined using the actuarial assumptions specified by Section 417(e)(3)(A) of
the Code, and in the case of the interest rate specified under subparagraph
(ii)(II) of such section, using such rate established for the month of November
of the year preceding the year to which the liability increase and contribution
relate.

“Beneficiary” means a beneficiary designated in accordance with Article 9.

“Bonus Plan” means the annual incentive program used to determine the bonus
amounts payable to executives of the Company.

“Change of Control” means any one of the following: (i) the closing of the sale
of all or substantially all of the Company’s assets as an entirety to any person
or related group of persons; (ii) the merger or consolidation of the Company
with or into another corporation or the merger or consolidation of another
corporation with or into the Company or a subsidiary of the Company, in either
case with the effect that immediately after such transaction the outstanding
voting securities of the Company immediately prior to such transaction represent
less than a majority in interest of the total voting power of the outstanding
voting securities of the entity surviving such merger or consolidation; or
(iii) the closing of a transaction pursuant to which beneficial ownership of
more than 50% of the Company’s outstanding Common Stock (assuming the issuance
of Common Stock upon conversion or exercise of all then exercisable conversion
or purchase rights of holders of outstanding convertible securities, options,
warrants, exchange rights and other rights to acquire Common Stock) is
transferred to a single person or entity, or a “group” (within the meaning of
Rule l3d-5(b)(l) under the Securities Exchange Act of 1934) of persons or
entities, in a single transaction or a series or related transactions. It shall
be treated as a Change in Control hereunder if any of the events described in
clauses (i), (ii) or (iii) occur to Charles River Laboratories Inc., or to
International, or to any other company directly or indirectly controlling either
Company at the time of any such transaction.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Investment Committee, or any successor committee, of the
Company.

“Company” means International and Charles River Laboratories, Inc., a Delaware
corporation and a wholly owned subsidiary of International, unless otherwise
specifically stated or required by context.

“Deferrals” means compensation credited to a Participant’s Account during a
calendar year as a result of a Participant’s elections pursuant to Section 5.2,
plus Company contributions pursuant to Section 5.3, if any, plus, except where
the context otherwise requires, amounts attributable (i.e., credited notional
interest) to amounts previously deferred.

“Distribution Date” is defined in Section 8.2.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ESLIRP” means the Executive Supplemental Life Insurance and Retirement Income
Plan established in 1973 and from time to time amended.

“401(k) Savings Plan” means the qualified 401(k) savings plan offered by the
Company to employees meeting the proper age and service requirements.

“Initial ESLIRP Conversion Amount” means, for each Schedule A Participant, the
amount determined by the Company to be the value of the Participant’s ESLIRP
accrued benefit as of the end of the year prior to the year in which such
Participant’s participation in the Plan commenced.

“International” means Charles River Laboratories International, Inc., a Delaware
corporation.

“Measurement Funds” means the funds selected by the Committee to be used as the
measure of investment return on an Account, or portion thereof, when elected by
a Participant in accordance with Article 6. The fixed rate fund shall be
considered a Measurement Fund for purposes hereof unless specifically otherwise
required by context.

“Participant” means an executive who becomes eligible to participate in the Plan
and who elects to participate in the Plan or is designated to receive Annual
Employer Contributions, in accordance with Article 4.

“Plan” means the Charles River Laboratories Deferred Compensation Plan as set
forth herein and in all subsequent amendments hereto.

“Pre-retirement Account” means an Account the distribution schedule for which is
established by the Participant under Section 8.2 at the time such Account is
opened.

“Retirement Account” means an Account the distribution schedule for which is
established by the Participant under Section 8.1(a)(1) or 8.1(a)(2) at the time
such Account is opened.

“Schedule A Participant” means each Participant designated by the Company from
time to time as a Schedule A Participant.

“Schedule B Participant” means each Participant designated by the Company from
time to time as a Schedule B Participant.

“Trust” means any trust established under any Trust Agreement.

“Trust Agreement” means one or more of the trust agreement(s) entered into by
the Company, if any, to hold assets to be used to defray the Company’s expenses
of operating the Plan.

      “Trustee” means a Trustee of any Trust.

 
   
ARTICLE 3.
  ADMINISTRATION

3.1 Committee. The Plan shall be administered by the Committee. The Committee
shall have full discretionary authority to interpret the provisions of the Plan
and decide all questions and settle all disputes which may arise in connection
with the Plan, and may establish its own operative and administrative rules and
procedures in connection therewith, provided that any such procedures relating
to claims are consistent with the requirements of section 503 of ERISA and the
regulations thereunder. All interpretations, decisions and determinations made
by the Committee shall be binding on all persons concerned. No member of the
Committee who is a Participant in the Plan may vote or otherwise participate in
any decision or act with respect to a matter relating solely to himself (or to
his Beneficiaries).

3.2 Delegation by Committee. Except as the Committee may otherwise provide by
written resolution, the Committee’s duties and responsibilities under Section 3
(except for the duty to establish eligibility criteria under Article 4) shall be
delegated to the Vice President, Human Resources, who may further delegate
certain of such duties and responsibilities to other members of management of
the Company. For purposes of the Plan, any action taken by any such delegate
pursuant to such delegation shall be considered to have been taken by the
Committee.

3.3 Indemnification. The Company agrees to indemnify and to defend to the
fullest possible extent permitted by law any member of the Committee and any
delegate (including any person who formerly served as a member of the Committee
or as a delegate) against all liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by the Company) occasioned by any act or omission to act in connection with the
Plan, if such act or omission is in good faith.

ARTICLE 4. SELECTION OF PARTICIPANTS

The Committee shall select, or shall establish the applicable criteria for
determining, the employees of the Company or its subsidiaries or affiliates who
are eligible to participate in the Plan. When an executive has been selected to
participate in the Plan, he will be notified by the Committee and given the
opportunity to elect to defer compensation under the Plan. An executive who
makes such an election and/or is designated as eligible to receive contributions
pursuant to Section 5.3 is hereinafter referred to as a “Participant.”

ARTICLE 5. DEFERRAL OF COMPENSATION

5.1 Deferral Opportunity. From time to time the Committee shall establish the
extent to which (if any) base salary or bonuses under one or more incentive
bonus programs may be deferred under the Plan. Unless otherwise provided by the
Committee, the following table identifies the types of compensation permitted to
be deferred under the Plan with corresponding maximum deferral percentages:

         
Types of Compensation (Net of Employment Taxes)
  Maximum Deferral

Annual Salary
    50 %
Annual Bonus
    100 %
“Sign-on” Bonus
    100 %

Deferral elections shall apply in all cases to compensation amounts after
reduction thereof for any applicable employment and withholding taxes.

5.2 Deferral Elections. For each calendar year, a Participant may irrevocably
elect, in accordance with this Article and Article 8, to defer receipt of all or
part of the compensation designated pursuant to Section 5.1; provided, however,
that unless specifically permitted by the Committee, such deferred amount may
not in aggregate be less than $5,000 for any year. A Participant’s election to
defer base salary payable in respect of services provided in any calendar year
must be made on or before December 15 of the previous calendar year. A
Participant’s election to defer an incentive award must be made prior to the
time the amount of the award is determined under the applicable incentive award
program and, in any event, prior to six months from the date the performance
period ends. A Participant’s election to defer a “sign-on” bonus must be made at
the time the amount of the award is determined under the applicable program and,
in any event, prior to commencement of employment. In the case of a Participant
who becomes employed and eligible for the Plan during the same calendar year,
the elections described in this Article with respect to compensation for
services after the date of election (other than the election relating to
“sign-on” bonus) may be made no later than 30 days following the Participant’s
first day of eligibility. Notwithstanding any provision of this paragraph,
deferrals under the Plan shall comply with the requirements of Section 409A as
to timing of election, and need not exceed such requirements of Section 409A.

5.3 Company Contributions.(a) (a) The Committee may from time to time designate
any individual then participating in the ESLIRP as a Schedule A Participant. For
each such Schedule A Participant, the Company will contribute to an Account
established or designated by such Participant an amount equal to such
Participant’s Initial ESLIRP Conversion Amount.

(b) For each Schedule A Participant, the Company shall contribute to an Account
established or designated by such Participant in respect of each full year such
Participant remains employed by the Company following such Participant’s
designation as a Schedule A Participant, an amount equal to the Annual
Schedule A Incremental Amount. The company shall make the contribution annually,
no later than March 31st. The contribution will be retroactively credited to the
Participant’s Account as if it had been deposited on January 1st of the
contribution year. From January 1st through the business day immediately
preceding the actual contribution date, such contribution shall be credited on a
daily basis based on the fixed rate fund. Thereafter, such contribution shall be
credited or debited in accordance with Section 6.3.

(c) The Committee may from time to time designate a Participant as a Schedule B
Participant. For each such Schedule B Participant, in respect of each full year
such Participant remains employed by the Company following such Participant’s
designation as a Schedule B Participant, the Company shall contribute to an
Account established or designated by such Participant the Annual Employer
Contribution. Each Annual Employer Contribution shall become vested and
nonforfeitable in four equal installments on December 31 (the “Vesting Date”) of
each of the four years following the year in respect of which the Annual
Employer Contribution was made, provided that the Participant remains employed
by the Company on the applicable Vesting Date. All of a Participant’s Annual
Employer Contributions will vest and become nonforfeitable upon (i) a Change in
Control, (ii) the Participant’s death or disability, or (iii) the attainment by
such Participant of age 60 following continuous employment by the Company until
such time. The company shall make the contribution annually, no later than
March 31st. The contribution will be retroactively credited to the Participant’s
Account as if it had been deposited on January 1st of the contribution year.
From January 1st through the business day immediately preceding the actual
contribution date, such contribution shall be credited on a daily basis based on
the fixed rate fund. Thereafter, such contribution shall be credited or debited
in accordance with Section 6.3.

5.4 Pre-Retirement Life Insurance Benefit. Executives named in both Schedule A
and Schedule B, if any, are eligible to receive a pre-retirement life insurance
death benefit equal to base annual salary plus target bonus times four (4) less
$50,000 of group coverage.

5.5 Change in Control.(a) (a) In the event that a Schedule A Participant becomes
eligible to receive Severance Payments under such Participant’s Change in
Control Agreement, as defined below, if any, the Company will be obligated to
make an additional contribution to an Account established or designated by such
Participant in accordance with this section.

(b) Such additional contribution shall be equal to (i) the payment that would
have been made under Section 6.4 of the Change in Control Agreement had the Plan
not been implemented, minus (ii) the amount that would have constituted the
Participant’s accrued benefit under the ESLIRP as of the Date of Termination
without regard to the additional benefit provided under clauses (ii) and (iii)
of such Section 6.4 of the Change in Control Agreement, in the case of both
clause (i) and clause (ii) above assuming that the ESLIRP had continued in
effect through the Date of Termination.

(c) Such additional contribution shall be made promptly following, but not more
than 15 days after, the Date of Termination, and shall be allocated to one or
more Measurement Funds, in accordance with the Schedule A Participant’s then
effective elections.

(d) Capitalized terms used in this Section 5.5, when applied to a Participant,
shall have the meanings assigned to them in the Agreement (or the Amended and
Restated Agreement, as applicable) between such Participant and the Company (the
“Change in Control Agreement”), if any.

ARTICLE 6. INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS

6.1 (a) Measurement Funds. The Participant may allocate his or her Deferrals to,
or notionally “invest” them in, one or more Measurement Funds. The Committee
may, in its sole discretion, discontinue, substitute, add or delete a
Measurement Fund at any time.

(b) Annual Interest Equivalent Factor. The Committee shall determine the annual
interest equivalent factor that will apply to Deferrals allocated to the fixed
rate fund. The Committee may determine different interest equivalent factors for
Deferrals made in different calendar years, and except as otherwise provided
herein, the Committee may change each year the interest equivalent factor
applicable to the fixed rate fund for future periods.

6.2 Upon Change of Control. Following a Change in Control, the annual interest
equivalent factors applied to Deferrals of a Participant shall not be less than
the annual interest equivalent factors applicable to Deferrals of the
Participant immediately prior to the Change of Control. Further, to the extent
feasible, any Measurement Funds in existence prior to a Change in Control shall
continue to be available after a Change in Control, until distribution of
Accounts in accordance with Section 8.8.

6.3 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to the
balance of any Account of a Participant in accordance with the following rules:

(a) Allocation to Measurement Funds. In connection with each deferral election
in accordance with Section 5.2 above and each Company Contribution in accordance
with Schedule 5.3 above, each Participant shall allocate deferred amounts in all
Accounts to one or more Measurement Fund(s) (as described below) to be used to
determine the additional amounts to be credited or debited to such Account
balance (the notional “investment return”) for each period in which the
Participant remains in active participation in the Plan. On a quarterly basis,
in accordance with procedures established from time to time by the Committee,
the Participant may (but is not required to) reallocate any portion of his
Account balance(s) to one or more other Measurement Funds. Any reallocation made
in accordance with the previous sentence shall apply to the next calendar
quarter and continue thereafter for each subsequent calendar quarter in which
the Participant participates in the Plan, unless changed in accordance with the
previous sentence.

(b) Allocation Amounts. Allocations to any Measurement Fund shall be made in
increments of five percentage points (i.e., 5%) of the Account balance.

(c) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
sole discretion, based on the published performance of the reference fund. A
Participant’s Account balance(s) shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant,
as though (i) for any quarter with respect to which a Participant has elected to
reallocate his or her Account balances, a Participant’s Account balance(s) were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages in effect for such calendar quarter, as of the close of business on
the first business day of such calendar quarter, at the closing price on such
date; (ii) the portion of the Account balance(s) that was actually deferred or
contributed during any calendar quarter were invested in the Measurement Fund(s)
selected by the Participant, in the percentages in effect for such calendar
quarter, no later than the close of business on the third business day after the
day on which such amounts are actually deferred from the Participant’s
compensation through reductions in his or her payroll, or otherwise contributed,
at the closing price on such date; and (iii) any distribution made to a
Participant that decreases the balance of any Account of such Participant ceased
being invested in the Measurement Fund(s) no earlier than three business days
prior to the distribution, at the closing price on such date. Any contribution
to which a Participant is entitled under Section 5.3(b) or (c) shall be credited
to an Account established or designated by such Participant as of the close of
business on the first business day of the calendar year following the year to
which it relates. Any contribution to which a Participant is entitled under
Section 5.3(a) shall be credited to an Account established or designated by such
Participant as promptly as practicable following such contribution. If
necessary, any such amount shall be credited with earnings determined by
applying the Annual Interest Equivalent Factor from such date until it is
possible to apply the Measurement Funds selected by the Participant or, if
applicable, until such requirements as may reasonably be imposed by the Company
have been satisfied.

(d) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
reference purposes only, and a Participant’s allocation of his or her Account
balance(s) to any such Measurement Fund, the calculation of additional amounts
and the crediting or debiting of such amounts to a Participant’s Account
balance(s) shall not be considered or construed in any manner as an actual
investment of his or her Account balance(s) in any such Measurement Fund or any
underlying reference portfolio. In the event that the Company or any Trustee in
its discretion determines to invest funds in any of the Measurement Funds or
underlying reference portfolios, or determines to invest in any other assets, no
Participant shall have any rights in or to such investments. Without limiting
the generality of the foregoing, a Participant’s Account balance(s) shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his behalf by the Company or any Trust; the Participant shall at all times
remain an unsecured creditor of the Company.

ARTICLE 7. PARTICIPANT ACCOUNTS

7.1 Establishment of Accounts. Each Participant shall establish, at the time of
his or her initial participation in the Plan, one or more Accounts reflecting
the amounts due the Participant under the Plan and the Committee shall cause the
Company to establish on its books such Accounts reflecting the Company’s
obligation to pay Participants the amounts due under the Plan.

7.2 Adjustments to Accounts. From time to time the Committee shall adjust each
Account of each Participant to credit (i) amounts which the Participant has
elected to defer under Article 5 and direct to such Account, (ii) amounts
contributed to the Plan for the benefit of a Participant pursuant to Section 5.3
and directed by such Participant to such Account, and (iii) amounts based on the
annual interest equivalent factors for the fixed rate fund and / or gains or
losses based on the applicable allocations in the Measurement Funds, determined
under Article 6. Participants’ Account(s) shall also be adjusted to reflect
benefit payments and withdrawals under Article 8 and shall continue to be
adjusted under this Article 7 until the entire amount credited to the respective
Account has been paid to the Participant or his Beneficiary.

     
ARTICLE 8.
8.1
  DISTRIBUTION OF BENEFITS
Retirement Accounts.
 
   

(a) At the time a Participant elects to defer or a contribution under
Section 5.3 is made to the Plan for his or her benefit, the Participant shall
direct the Deferral to a Retirement Account and/or a Pre-retirement Account and
shall establish the distribution schedule for such Account if such schedule has
not previously been established. If the Participant chooses to establish a
Retirement Account, the distribution schedule for such Account can be either:

(1) A lump sum:



  (i)   upon termination of employment (including termination due to
retirement); or



  (ii)   at a specified time following termination of employment, subject to
subsection (b) below.

(2) In up to 20 consecutive annual installments, commencing:



  (i)   immediately upon termination of employment; or



  (ii)   at a specified time following termination of employment, subject to
subsection (b) below.

(b) Notwithstanding any election made pursuant to subsection (1)(ii) or
(2) above, (x) no election to defer the distribution of any portion of an
Account beyond the year of termination of employment will be honored if the
Participant has not attained age 55 at the time of termination of employment and
(y) all amounts will be distributed in a lump sum immediately following his
termination of employment. For the avoidance of doubt, if a Participant
terminates employment prior to attaining age 55, all of such Participant’s
Account(s) will be distributed in lump sum promptly following such termination.

(c) Notwithstanding any election made pursuant to Section 8.1(a), in the event a
Participant’s Retirement Account is equal to or less than $25,000 as of the date
of termination of employment, the Participant’s Retirement Account shall be
fully distributed in a lump sum as soon as administratively feasible following
termination of employment.

8.2 Pre-retirement Accounts.(a) (a) If at the time of a deferral election in
accordance with Section 5 the Participant chooses to establish a Pre-retirement
Account, the Participant shall designate the date or dates on which amounts
contained in such Account shall be distributed. If multiple distribution dates
are designated for a single Account, (i) such dates must be the same date in
consecutive years, and (ii), the portion of the Account distributed on such date
shall be a fraction which is the reciprocal of the number of distribution dates
remaining at the time of any such distribution. For example, if three dates are
selected, 1/3 of the Account shall be distributed on the first such date, 1/2 of
the Account on the second such date, and the entire remaining Account on the
last date. Each Pre-retirement Account may have only one distribution schedule,
and once established, such schedule may be changed only in accordance with
Section 8.6.

(b) A Participant must be employed at the time such Pre-retirement election(s)
are scheduled to commence. If a Participant terminates employment prior to
commencement of any elected Pre-retirement distribution(s), at any age, that
Account(s) will be distributed in a lump sum upon termination. Pre-retirement
payments will continue as elected if a Participant terminates employment after a
Pre-retirement distribution commences.

(c) The first distribution date selected for a Pre-retirement Account must be
not earlier than three years after the date such amounts would have been paid to
the Participant had no Deferral thereof been made.

(d) Payments and distributions shall be made on or as promptly as practicable
after the respective date(s) designated by the Participant pursuant to this
Section 8.2.

8.3 Financial Hardship Distribution. In the event a Participant suffers an
unanticipated emergency due to circumstances beyond his control that results in
a financial hardship, the Participant may request a distribution of all or any
part of any Account. The Committee shall determine whether such a financial
hardship exists and what amount, if any, may be distributed. In no event shall
the aggregate amount of the distribution exceed either the value of the
Participant’s Account(s) or the amount determined by the Committee to be
necessary to alleviate the Participant’s financial hardship (which hardship
amount may include taxes owed because of such distribution) and that is not
reasonably available from other resources of the Participant.

8.4 Disability. For purposes of the Plan, a Participant who ceases active
employment because of a disability is considered to remain active under the
Plan. For purposes of this Section, disability would include receiving benefits
under the Company’s Long-Term Disability Plan, or being eligible to do so,
whether or not the Participant actually participated in the Company’s Long-Term
Disability Plan. Participants who are considered disabled under this definition
will be given the opportunity to continue to defer their Account(s) or to begin
receiving distributions.

8.5 Tax Withholding. To the extent required by applicable law, Federal, State,
and other taxes shall be withheld from any distribution.

8.6 Changes to Distribution Schedules. A Participant who has elected to receive
payment at a time and in a form described in this Section 8 may change such
election at any time up to 12 months prior to the date on which the payment was
originally scheduled to be made or to commence. Notwithstanding the foregoing,
any election to change distribution dates cannot result in an acceleration of
benefit payments and any further deferral must be for a period of not less than
5 years after the initially elected distribution date, in compliance with
applicable requirements of Section 409A of the Code. A changed election made
within 12 months of the date payment was originally scheduled to be made or to
commence is not valid and has no effect.

8.7 Compliance with Section 409A. If the implementation of any of the foregoing
provisions of the Plan would subject the Participant to taxes or penalties under
Section 409A of the Code, the implementation of such provision shall be modified
to avoid such taxes and penalties to the maximum extent possible while
preserving to the maximum extent possible the benefits intended to be provided
to Participants under the Plan. Without limiting the generality of the
foregoing, and notwithstanding any provision of the Plan which may be
interpreted to the contrary, any Participant who is treated as a “key employee,”
for purposes of Section 409A, cannot receive or commence receiving payment
within six months of his or her termination of employment, to the extent
required by Section 409A and regulations promulgated thereunder.

8.8 Change in Control. Upon a Change in Control, all Accounts shall be
distributed to Participants. Such distributions shall be made not earlier than
January 1 and not later than January 31 of the calendar year following the year
in which the Change in Control occurred.

ARTICLE 9. BENEFICIARY BENEFITS

In accordance with forms and procedures established by the Committee, a
Participant may designate a Beneficiary to receive the remaining balance of his
Account(s) upon his death, and may change such designated Beneficiary from time
to time. Payments to a Beneficiary under this Article 9 shall be made in
accordance with the distribution schedules established by the Participant for
his or her Account(s), unless the Beneficiary elects within 90 days of the date
of the Participant’s death, or otherwise in accordance with procedures specified
by the Committee, to receive the balance of all Participant’s Accounts in a lump
sum. Notwithstanding the preceding sentence, if a Beneficiary survives the
Participant but dies before the Participant’s entire Account has been
distributed, the remaining balance(s) of all of the Participant’s Account(s)
shall be distributed in a lump sum to the Beneficiary’s estate as soon as
practicable following receipt of notice of the Beneficiary’s death. If no
Beneficiary is designated (or if a designated Beneficiary does not survive the
Participant), the balance credited to the Participant’s Account(s) shall be paid
to the Participant’s estate in a lump sum as soon as practicable following
receipt of notice of the Participant’s death.

ARTICLE 10. NATURE OF CLAIM FOR PAYMENTS

(a) Except as may be provided herein, the Company shall not be required to set
aside or segregate any assets of any kind to meet its obligations hereunder. A
Participant shall have no right on account of the Plan in or to any specific
assets of the Company or to any assets of any Trust. Any right to any payment
the Participant may have on account of the Plan shall be solely that of a
general, unsecured creditor of the Company.

(b) To assist in meeting its obligations under the Plan, the Company may
establish or designate a Trust, of which the Company is treated as the owner
under Subpart E of Subchapter J, Chapter I of the Code, and may deposit funds
with the Trustee of the Trust.

(c) In all events, the Company shall remain ultimately liable for the benefits
payable under this Plan, and to the extent the assets at the disposal of the
Trustee are insufficient to enable the Trustee to satisfy all benefits, the
Company shall pay all such benefits necessary to meet its obligations under this
Plan.

(d) The obligations of the Company hereunder shall be binding upon its
successors and assigns, whether by merger, consolidation or acquisition of all
or substantially all of its business or assets.

(e) In the event that, following a Change in Control, any dispute arises as to a
Participant’s entitlements under the Plan, the Participant shall be entitled to
reimbursement, as incurred, of legal expenses incurred by the Participant in
enforcing his or her rights hereunder, unless the claim(s) made by such
Participant is determined by a court or arbitrator of appropriate jurisdiction
to be or have been manifestly without merit.

ARTICLE 11. ASSIGNMENT OR ALIENATION

11.1 Prohibition on Assignment. The interest hereunder of any Participant or
Beneficiary shall not be alienable by the Participant or Beneficiary by
assignment or any other method and will not be subject to be taken by his
creditors by any process whatsoever, and any attempt to cause such interest to
be so subjected shall not be recognized.

11.2 Domestic Relations Orders.

(a) All or a portion of a Participant’s benefit under the Plan may be paid to
another person as specified in a “Qualified Domestic Relations Order.” For this
purpose, a “Qualified Domestic Relations Order” means a judgment, decree, or
order (including the approval of a settlement agreement) which is:

(i) issued pursuant to a State’s domestic relations law;

(ii) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;

(iii) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan;

(iv) provides for payment in an immediate lump sum as soon as practicable after
the Committee determines that a Qualified Domestic Relations Order exists; and

(v) meets such other requirements established by the Committee.

(b) The Committee shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Committee
may consider:

(i) the rules applicable to “domestic relations orders” under section 414(p) of
the Internal Revenue Code of 1986 and section 206(d) of ERISA;

(ii) the procedures used under the 401(k) Savings Plan to determine the
qualified status of domestic relations orders; and

     
(iii)
ARTICLE 12.
  such other rules and procedures as it deems relevant.
NO CONTRACT OF EMPLOYMENT

The Plan shall not be deemed to constitute a contract of employment between the
Company and any Participant, or to be consideration for the employment of any
Participant.

ARTICLE 13. AMENDMENT OR TERMINATION OF PLAN

The Plan may be altered, amended, revoked or terminated in writing by the
Committee or the Company in any manner and at any time; provided, however, that
(i) no amendment or action of the Committee may have the effect of reducing the
vested balance of any Account of a Participant at the time of such amendment or
action without the consent of the affected Participant, (ii) following a Change
in Control, (A) no such alteration, amendment, revocation or termination shall
reduce the amount of a Participant’s Account or his rights to such Account as
determined under the provisions of the Plan in effect immediately prior to such
Change in Control (including without limitation any right to contributions under
Section 5.3), or otherwise adversely affect the Participant’s benefits under the
Plan, without the written consent of the affected Participant and (B) the
provisions of Sections 5.5, 6.2 and this Article 13 may not be amended.

ARTICLE 14. CLAIMS REVIEW PROCEDURE

14.1 Notice. The Committee shall notify Participants and, where appropriate,
Beneficiaries, of their right to claim benefits under the claims procedures, and
may, if appropriate, make forms available for filing of such claims, and shall
provide the name of the person or persons with whom such claims should be filed.

14.2 Procedure. The Committee shall establish procedures for action upon claims
initially made and the communication of a decision to the claimant promptly and,
in any event, not later than 90 days after the claim is received by the
Committee, unless special circumstances require an extension of time for
processing the claim. If an extension is required, notice of the extension shall
be furnished to the claimant prior to the end of the initial 90 day period,
which notice shall indicate the reasons for the extension and the expected
decision date. The extension shall not exceed 90 days. The claim may be deemed
by the claimant to have been denied for purposes of further review described
below in the event a decision is not furnished to the claimant within the period
described in the three preceding sentences. Every claim for benefits which is
denied shall be denied by written notice setting forth in a manner calculated to
be understood by the claimant (i) the specific reason or reasons for the denial,
(ii) specific reference to any provisions of the Plan on which denial is based,
(iii) description of any additional material or information necessary for the
claimant to perfect his claim with an explanation of why such material or
information is necessary, and (iv) an explanation of the procedure for further
reviewing the denial of the claim under the Plan, including a statement of the
right of the claimant to bring an action under Section 502(a)(3) of ERISA
following an adverse benefit determination on review.

14.3 Review. (a) The Committee shall establish a procedure for review of claim
denials, such review to be undertaken by the Committee. The review given after
denial of any claim shall be a full and fair review with the claimant or his
duly authorized representative having 60 days after receipt of denial of his
claim to request such review, the right to review all pertinent documents and
the right to submit documents, records, issues, comments and other information
in writing, all of which shall be taken into account regardless of whether it
was submitted in the initial benefit determination. The claimant shall be
provided upon request and at no charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.

(b) The Committee shall establish a procedure for issuance of a decision by the
Committee not later than 60 days after receipt of a request for review from a
claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case a decision shall be rendered as
soon as possible but not later than 120 days after receipt of the claimant’s
request for review. The decision on review shall be in writing and shall include
specific reasons for the decision written in a manner calculated to be
understood by the claimant with specific reference to any provisions of the Plan
on which the decision is based, a statement that the claimant is entitled upon
request and at no charge reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits, and
a statement of the right of the claimant to bring an action under
Section 502(a)(1)(B) of ERISA.

ARTICLE 15. GOVERNING LAW

This Plan shall be governed and construed in accordance with the laws of the
State of Massachusetts, to the extent such laws are not preempted by federal
law.

IN WITNESS WHEREOF, this Plan has been adopted by the Compensation Committee of
the Board of Directors of Charles River Laboratories, Inc., on February 8, 2006,
and is executed by a duly authorized officer of Charles River Laboratories, Inc.

      Charles River Laboratories, Inc.

 
    /s/ James C. Foster

 
   
By:
  James C. Foster
 
   
Title:
  Chairman, Chief Executive Officer and President
 
   
 
   

2